DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geromanos, et al (U.S. Patent Application Publication 2018/0166265 A1).
	Regarding claim 1, Geromanos discloses an apparatus comprising:
	At least one memory (124); and
	Logic (126), coupled to the at least one memory, operative to implement a targeted compound detection process, the logic to:
	Receive raw analysis data (3506a) of a sample via an analytical device (100),
	Generate cumulative data from the raw data (paragraph 0443);
	Receive compound specification information associated with the sample (paragraph 0095), and
	Determine quantified compound information via performing targeted compound detection based on the cumulative data and the compound specification information (paragraph 0446).
	Regarding claim 2, Geromanos discloses wherein the analytical device comprises a liquid chromatography system (104) and a mass spectrometer (112).
	Regarding claim 3, Geromanos discloses wherein the targeted compound detection process comprises a multi-attribute monitoring process (paragraph 0448).
	Regarding claim 4, Geromanos discloses generating the cumulative data by selecting at least one alignment target and aligning the raw data based on the at least one alignment target (paragraph 0443).
	Regarding claim 5, Geromanos discloses generating the cumulative data by aggregate building to generate an aggregate set (paragraph 0462).
	Regarding claim 6, Geromanos discloses generating the cumulative data by apex building the aggregate set (paragraph 0178; claims 102, 109).
	Claims 9-14 are drawn to the method of using the apparatus of claims 1-6, and the same rejections apply mutatis mutandis.
Claim(s) 1-4, 7, 8, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger, et al (WO 2018/064091 A1; cited in IDS, copy in IFW).
	Regarding claim 1, Berger discloses an apparatus comprising:
	At least one memory (paragraph 0057); and
	Logic (paragraph 0060), coupled to the at least one memory, operative to implement a targeted compound detection process, the logic to:
	Receive raw analysis data of a sample via an analytical device (paragraph 0041),
	Generate cumulative data from the raw data (paragraphs 0041, 0056-0063);
	Receive compound specification information associated with the sample (paragraphs 0041, 0056-0063), and
	Determine quantified compound information via performing targeted compound detection based on the cumulative data and the compound specification information (paragraphs 0041, 0056-0063).
	Regarding claim 2, Berger discloses wherein the analytical device comprises a liquid chromatograph (paragraph 0044).
	Regarding claim 3, Berger discloses wherein the targeted compound detection process comprises a multi-attribute monitoring process (abstract).
	Regarding claim 4, Berger discloses generating the cumulative data by selecting at least one alignment target and aligning the raw data based on the at least one alignment target (paragraph 0004).
	Regarding claim 7, Berger discloses wherein the compound specific information comprises at least one critical quality attribute (paragraph 0004).
	Regarding claim 8, Berger discloses determining unknown compounds based on detected compounds not included in the compound specification information (paragraphs 0004, 0067-0068).
	Claims 9-12, 15 and 16 are drawn to the method of using the apparatus of claims 1-4, 7 and 8, and the same rejections apply mutatis mutandis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        13 August 2022